*291DISSENTING OPINION
White, J.
To be represented by counsel in the prosecution of one’s claim before the Industrial Board is a right, not a courtesy to be extended or withheld as the Board sees fit. The right to counsel is a right to adequate representation. Uninformed counsel cannot give adequate representation. There may well be justification for the Board’s failure to put appellant’s new attorney’s name on its mailing list. That should not be the question. The pertinent question is whether appellant should be denied consideration of his application for review merely because his attorney was not notified of the adverse ruling in time to file the application for review within seven days. The Board has the power to relieve a party of the penalty of dismissal for late filing when justice will thereby be served. In re Ale (1917), 66 Ind. App. 144, 117 N. E. 938; Western Union Tel. Co. v. Owens (1925), 82 Ind. App. 474, 146 N. E. 427. The exercise of that power should not be made to turn on whether the injustice can be laid to the failure of the Board or its employees to perform their duties. I would therefore disapprove the holdings in Feiock v. Davis (1935), 100 Ind. App. 569, 197 N. E. 715 and Gould Motor Co. v. Vierra (1958), 129 Ind. App. 410, 157 N. E. 2d 204. Fairness should be the test and the Board’s action here does not meet that test. It is manifestly unfair to penalize appellant because his attorney was not notified. No unfairness to appellee can be presumed from the fact that the application was two days late.1
It has always been my impression that one of the reasons administrative adjudication by the Industrial Board was made a part of the Workmen’s Compensation Act was to provide summary proceedings and speedy decisions on the merits, thereby to avoid the harsh results so often produced by strict adherence to the technical rules of common law court pro*292cedure. Homan v. Bellville Lumber and Supply Co. (1937), 104 Ind. App. 96, 8 N. E. 2d 127. I believe the Board’s refusal to consider the application for review on its merits was based on reasons more in harmony with the spirit of those supposedly abolished common law technicalities than with the remedial purpose of the Workmen’s Compensation Act. The Board abused its discretion and the case should be remanded to it with instructions to consider the application on its merits.
Note. — Reported in 259 N. E. 2d 430.

. The application would be timely under the 1969 amendment enlarging the filing time to twenty days. Ind. Acts 1969, ch. 94, §6: Burns’ IND. STAT. ANN. (1969 Supp.) § 40-1511.